Shepley, C. J.
The estate in which dower is demanded was attached as the property of Benjamin Brown before the demandant was married to him. After that time a levy was made upon it by virtue of an execution issued on a judgment recovered in that suit, within thirty days after judgment, and the levy was seasonably recorded. The estate is held by the tenant under a title obtained by that attachment and levy.
The cases cited by the counsel for the tenant show, that a title obtained by levy takes effect by relation at the time, when the attachment was made ; and that it operates as a statute conveyance made at that time.
If the husband of the demandant had ■ conveyed the estate before his marriage with her, there would be no doubt, that the demandant would not be entitled to dower. As an attachment does not interrupt the seizin of the debtor, it is insisted, that his seizin during the coverture was sufficient to entitle the demandant to recover her dower.
It is true, that the husband had a seizin during coverture liable to be defeated by the subsequent proceedings, which have operated to defeat it from the time, when the attachment was made. A widow will not be entitled to dower, when it appears that the seizin of her husband has been defeated by an elder and better title. Her title must rest upon the title of her husband during coverture, and when it appears that his title has been so far defeated, that he had none in contemplation of law, during covertufe, her right to dower fails. Litt. § 393. When she has been endowed, and the title of the husband is defeated by a paramount title, her dower must necessarily terminate upon the eviction. Butler’s note, 170; Durham v. Angier, 20 Maine, 242.
It will not be necessary to consider the other points made in the case. Demandant nonsuit.